Exhibit 99.12 Indian GAAP Standalone Independent Auditor’s Report To the Board of Directors of Infosys Limited (formerly Infosys Technologies Limited) Report on the Financial Statements We have audited the accompanying financial statements of Infosys Limited (“the Company”), which comprise the Balance Sheet as at September30, 2011, the Statement of Profit and Loss of the Company for the quarter and six months then ended, the Cash Flow Statement of the Company for the six months then ended and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation of these financial statements that give a true and fair view of the financial position, financial performance and cash flows of the Company in accordance with the Accounting Standards referred to in sub-section (3C) of section 211 of the Companies Act, 1956 (“the Act”). This responsibility includes the design, implementation and maintenance of internal control relevant to the preparation and presentation of the financial statements that give a true and fair view and are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards on Auditing issued by the Institute of Chartered Accountants of India. Those Standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of the accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion and to the best of our information and according to the explanations given to us, the financial statements give the information required by the Act in the manner so required and give a true and fair view in conformity with the accounting principles generally accepted in India: (i) in the case of the Balance Sheet, of the state of affairs of the Company as at September 30, 2011; (ii) in the case of the Statement of Profit and Loss, of the profit for the quarter and six months ended on that date; and (iii) in the case of the Cash Flow Statement, of the cash flows for the six months ended on that date. Report on Other Legal and Regulatory Requirements As required by section 227(3) of the Act, we report that: a. we have obtained all the information and explanations which to the best of our knowledge and belief were necessary for the purpose of our audit; b. in our opinion proper books of account as required by law have been kept by the Company so far as appears from our examination of those books; c. the Balance Sheet, Statement of Profit and Loss and Cash Flow Statement dealt with by this Report are in agreement with the books of account; and d. in our opinion, the Balance Sheet, Statement of Profit and Loss and Cash Flow Statement comply with the Accounting Standards referred to in subsection (3C) of section 211 of the Companies Act, 1956. for B S R & Co. Chartered Accountants Firm’s Registration Number: 101248W Natrajh Ramakrishna Partner Membership Number: 32815 Bangalore October 12, 2011 INFOSYS LIMITED in crore Balance Sheet as at Note September 30, 2011 March 31, 2011 EQUITY AND LIABILITIES SHAREHOLDERS' FUNDS Share capital Reserves and surplus NON-CURRENT LIABILITIES Deferred tax liabilities (net) Other long-term liabilities 24 25 Long-term provisions CURRENT LIABILITIES Trade payables 91 85 Other current liabilities Short-term provisions ASSETS NON-CURRENT ASSETS Fixed assets Tangible assets Intangible assets – – Capital work-in-progress Non-current investments Deferred tax assets (net) Long-term loans and advances Other non-current assets CURRENT ASSETS Current investments 24 Trade receivables Cash and cash equivalents Short-term loans and advances SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director R.Seshasayee Director Srinath Batni Director V. Balakrishnan Chief Financial Officer and Director B. G. Srinivas Director Bangalore October 12, 2011 Ashok Vemuri Director K. Parvatheesam Company Secretary INFOSYS LIMITED in crore, except per share data Statement of Profit and Loss for the Note Quarter ended September 30, Half-year ended September 30, Income from software services and products Other income Total revenue Expenses Employee benefit expenses Cost of technical sub-contractors Travel expenses Cost of software packages Communication expenses 49 44 92 83 Professional charges 65 Depreciation and amortisation expense Other expenses Total expenses PROFIT BEFORE TAX Tax expense: Current tax Deferred tax PROFIT FOR THE PERIOD EARNINGS PER EQUITY SHARE Equity shares of par value 5/- each Basic Diluted Number of shares used in computing earnings per share Basic Diluted SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director R.Seshasayee Director Srinath Batni Director V. Balakrishnan Chief Financial Officer and Director B. G. Srinivas Director Bangalore October 12, 2011 Ashok Vemuri Director K. Parvatheesam Company Secretary INFOSYS LIMITED in crore Cash Flow Statement for the Note Half-year ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Profit before tax Adjustments to reconcile profit before tax to cash provided by operating activities Depreciation and amortisation expense Interest and dividend income Effect of exchange differences on translation of foreign currency cash and cash equivalents Effect of exchange difference on loans given to subsidiary – Effect of exchange difference on deferred tax liability 17 – Changes in assets and liabilities Trade receivables Loans and advances and other assets Liabilities and provisions Income taxes paid NET CASH GENERATED BY OPERATING ACTIVITIES CASH FLOWS FROM INVESTING ACTIVITIES Payment towards capital expenditure Investments in subsidiaries Disposal of other investments 95 Interest and dividend received NET CASH PROVIDED BY/(USED IN) INVESTING ACTIVITIES CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of share capital on exercise of stock options 4 12 Dividends paid including residual dividend Dividend tax paid NET CASH USED IN FINANCING ACTIVITIES Effect of exchange differences on translation of foreign currency cash and cash equivalents 6 5 NET INCREASE/(DECREASE) IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT THE BEGINNING OF THE PERIOD CASH AND CASH EQUIVALENTS AT THE END OF THE PERIOD SIGNIFICANT ACCOUNTING POLICIES AND NOTES ON ACCOUNTS 1 & 2 As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K. V. Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director R.Seshasayee Director Srinath Batni Director V. Balakrishnan Chief Financial Officer and Director B. G. Srinivas Director Bangalore October 12, 2011 Ashok Vemuri Director K. Parvatheesam Company Secretary Significant accounting policies and notes on accounts Company overview Infosys Limited ('Infosys' or 'the Company') along with its majority-owned and controlled subsidiary, Infosys BPO Limited ('Infosys BPO') and wholly-owned and controlled subsidiaries, Infosys Technologies (Australia) Pty. Limited ('Infosys Australia'), Infosys Technologies (China) Co. Limited ('Infosys China'), Infosys Consulting Inc. ('Infosys Consulting'), Infosys Technologies S. de R. L. de C. V. ('Infosys Mexico'), Infosys Technologies (Sweden) AB. ('Infosys Sweden'), Infosys Tecnologia DO Brasil LTDA. ('Infosys Brasil'), Infosys Public Services, Inc, USA ('Infosys Public Services') and Infosys Technologies (Shanghai) Company Limited ('Infosys Shanghai') is a leading global technology services corporation. The Company provides business consulting, technology, engineering and outsourcing services to help clients build tomorrow's enterprise. In addition, the Company offers software products for the banking industry. 1 Significant accounting policies 1.1 Basis of preparation of financial statements These financial statements are prepared in accordance with Indian Generally Accepted Accounting Principles (GAAP) under the historical cost convention on the accrual basis except for certain financial instruments which are measured at fair values. GAAP comprises mandatory accounting standards as prescribed by the Companies (Accounting Standards) Rules, 2006, the provisions of the Companies Act, 1956 and guidelines issued by the Securities and Exchange Board of India (SEBI). Accounting policies have been consistently applied except where a newly issued accounting standard is initially adopted or a revision to an existing accounting standard requires a change in the accounting policy hitherto in use. 1.2 Use of estimates The preparation of the financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported balances of assets and liabilities and disclosures relating to contingent liabilities as at the date of the financial statements and reported amounts of income and expenses during the period. Examples of such estimates include computation of percentage of completion which requires the Company to estimate the efforts expended to date as a proportion of the total efforts to be expended, provisions for doubtful debts, future obligations under employee retirement benefit plans, income taxes, post-sales customer support and the useful lives of fixed assets and intangible assets. Accounting estimates could change from period to period. Actual results could differ from those estimates. Appropriate changes in estimates are made as the Management becomes aware of changes in circumstances surrounding the estimates. Changes in estimates are reflected in the financial statements in the period in which changes are made and, if material, their effects are disclosed in the notes to the financial statements. The Management periodically assesses using, external and internal sources, whether there is an indication that an asset may be impaired. An impairment loss is recognized wherever the carrying value of an asset exceeds its recoverable amount. The recoverable amount is higher of the asset's net selling price and value in use, which means the present value of future cash flows expected to arise from the continuing use of the asset and its eventual disposal. An impairment loss for an asset is reversed if, and only if, the reversal can be related objectively to an event occurring after the impairment loss was recognized. The carrying amount of an asset is increased to its revised recoverable amount, provided that this amount does not exceed the carrying amount that would have been determined (net of any accumulated amortization or depreciation) had no impairment loss been recognized for the asset in prior years. 1.3 Revenue recognition Revenue is primarily derived from software development and related services and from the licensing of software products. Arrangements with customers for software development and related services are either on a fixed-price, fixed-timeframe or on a time-and-material basis. Revenue on time-and-material contracts are recognized as the related services are performed and revenue from the end of the last billing to the Balance Sheet date is recognized as unbilled revenues. Revenue from fixed-price and fixed-timeframe contracts, where there is no uncertainty as to measurement or collectability of consideration, is recognized based upon the percentage of completion method. When there is uncertainty as to measurement or ultimate collectability revenue recognition is postponed until such uncertainty is resolved. Cost and earnings in excess of billings are classified as unbilled revenue while billings in excess of cost and earnings is classified as unearned revenue. Provision for estimated losses, if any, on uncompleted contracts are recorded in the period in which such losses become probable based on the current estimates. Annual Technical Services revenue and revenue from fixed-price maintenance contracts are recognized ratably over the period in which services are rendered. Revenue from the sale of user licenses for software applications is recognized on transfer of the title in the user license, except in case of multiple element contracts, which require significant implementation services, where revenue for the entire arrangement is recognized over the implementation period based upon the percentage-of-completion method. Revenue from client training, support and other services arising due to the sale of software products is recognized as the related services are performed. The Company accounts for volume discounts and pricing incentives to customers as a reduction of revenue based on the ratable allocation of the discount / incentive amount to each of the underlying revenue transactions that result in progress by the customer towards earning the discount / incentive. Also, when the level of discount varies with increases in levels of revenue transactions, the Company recognizes the liability based on its estimate of the customer's future purchases. If it is probable that the criteria for the discount will not be met, or if the amount thereof cannot be estimated reliably, then discount is not recognized until the payment is probable and the amount can be estimated reliably. The Company recognizes changes in the estimated amount of obligations for discounts using a cumulative catchup approach. The discounts are passed on to the customer either as direct payments or as a reduction of payments due from the customer. The Company presents revenues net of value-added taxes in its statement of profit and loss. Profit on sale of investments is recorded on transfer of title from the Company and is determined as the difference between the sale price and carrying value of the investment. Lease rentals are recognized ratably on a straight line basis over the lease term. Interest is recognized using the time-proportion method, based on rates implicit in the transaction. Dividend income is recognized when the Company's right to receive dividend is established. 1.4 Provisions and contingent liabilities A provision is recognized if, as a result of a past event, the Company has a present legal obligation that can be estimated reliably, and it is probable that an outflow of economic benefits will be required to settle the obligation. Provisions are determined by the best estimate of the outflow of economic benefits required to settle the obligation at the reporting date. Where no reliable estimate can be made, a disclosure is made as contingent liability. A disclosure for a contingent liability is also made when there is a possible obligation or a present obligation that may, but probably will not, require an outflow of resources. Where there is a possible obligation or a present obligation in respect of which the likelihood of outflow of resources is remote, no provision or disclosure is made. 1.5 Post-sales client support and warranties The Company provides its clients with a fixed-period warranty for corrections of errors and telephone support on all its fixed-price, fixed-timeframe contracts. Costs associated with such support services are accrued at the time when related revenues are recorded and included in cost of sales. The Company estimates such costs based on historical experience and the estimates are reviewed annually for any material changes in assumptions. 1.6 Onerous contracts Provisions for onerous contracts are recognized when the expected benefits to be derived by the Company from a contract are lower than the unavoidable costs of meeting the future obligations under the contract. The provision is measured at lower of the expected cost of terminating the contract and the expected net cost of fulfilling the contract. 1.7 Fixed assets, intangible assets and capital work-in-progress Fixed assets are stated at cost, less accumulated depreciation and impairment, if any. Direct costs are capitalized until fixed assets are ready for use. Capital work-in-progress comprises outstanding advances paid to acquire fixed assets, and the cost of fixed assets that are not yet ready for their intended use at the reporting date. Intangible assets are recorded at the consideration paid for acquisition of such assets and are carried at cost less accumulated amortization and impairment. 1.8 Depreciation and amortization Depreciation on fixed assets is provided on the straight-line method over the useful lives of assets estimated by the Management. Depreciation for assets purchased / sold during a period is proportionately charged. Individual low cost assets (acquired for less than 5,000/-) are depreciated over a period of one year from the date of acquisition. Intangible assets are amortized over their respective individual estimated useful lives on a straight-line basis, commencing from the date the asset is available to the Company for its use. The Management estimates the useful lives for the other fixed assets as follows : Buildings 15 years Plant and machinery 5 years Office equipment 5 years Computer equipment 2-5 years Furniture and fixtures 5 years Vehicles 5 years Depreciation methods, useful lives and residual values are reviewed at each reporting date. 1.9 Retirement benefits to employees a. Gratuity In accordance with the Payment of Gratuity Act, 1972, the Company provides for gratuity, a defined benefit retirement plan ('the Gratuity Plan') covering eligible employees. The Gratuity Plan provides a lump-sum payment to vested employees at retirement, death, incapacitation or termination of employment, of an amount based on the respective employee's salary and the tenure of employment with the Company. Liabilities with regard to the Gratuity Plan are determined by actuarial valuation at each Balance Sheet date using the projected unit credit method. The Company fully contributes all ascertained liabilities to the Infosys Technologies Limited Employees' Gratuity Fund Trust (the Trust). Trustees administer contributions made to the Trust and contributions are invested in specific investments as permitted by the law. The Company recognizes the net obligation of the gratuity plan in the Balance Sheet as an asset or liability, respectively in accordance with Accounting Standard (AS) 15, 'Employee Benefits'. The Company's overall expected long-term rate-of-return on assets has been determined based on consideration of available market information, current provisions of Indian law specifying the instruments in which investments can be made, and historical returns. The discount rate is based on the Government securities yield. Actuarial gains and losses arising from experience adjustments and changes in actuarial assumptions are recognized in the statement of profit and loss in the period in which they arise. b. Superannuation Certain employees of Infosys are also participants in the superannuation plan ('the Plan') which is a defined contribution plan. The Company has no obligations to the Plan beyond its monthly contributions. c. Provident fund Eligible employees receive benefits from a provident fund, which is a defined benefit plan. Both the employee and the Company make monthly contributions to the provident fund plan equal to a specified percentage of the covered employee’s salary. The Company contributes a part of the contributions to the Infosys Technologies Limited Employees’ Provident Fund Trust. The remaining portion is contributed to the government administered pension fund. The rate at which the annual interest is payable to the beneficiaries by the trust is being administered by the government. The Company has an obligation to make good the shortfall, if any, between the return from the investments of the trust and the notified interest rate. d. Compensated absences The employees of the Company are entitled to compensated absences which are both accumulating and non-accumulating in nature. The expected cost of accumulating compensated absences is determined by actuarial valuation based on the additional amount expected to be paid as a result of the unused entitlement that has accumulated at the Balance Sheet date. Expense on non-accumulating compensated absences is recognized in the period in which the absences occur. 1.10 Research and development Research costs are expensed as incurred. Software product development costs are expensed as incurred unless technical and commercial feasibility of the project is demonstrated, future economic benefits are probable, the Company has an intention and ability to complete and use or sell the software and the costs can be measured reliably. 1.11 Foreign currency transactions Foreign-currency denominated monetary assets and liabilities are translated at exchange rates in effect at the Balance Sheet date. The gains or losses resulting from such translations are included in the profit or loss account. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at fair value are translated at the exchange rate prevalent at the date when the fair value was determined. Non-monetary assets and non-monetary liabilities denominated in a foreign currency and measured at historical cost are translated at the exchange rate prevalent at the date of transaction. Revenue, expense and cash-flow items denominated in foreign currencies are translated using the exchange rate in effect on the date of the transaction. Transaction gains or losses realized upon settlement of foreign currency transactions are included in determining net profit for the period in which the transaction is settled. 1.12 Forward and options contracts in foreign currencies The Company uses foreign exchange forward and options contracts to hedge its exposure to movements in foreign exchange rates. The use of these foreign exchange forward and options contracts reduce the risk or cost to the Company and the Company does not use those for trading or speculation purposes. Effective April 1, 2008, the Company adopted AS 30, 'Financial Instruments: Recognition and Measurement', to the extent that the adoption did not conflict with existing accounting standards and other authoritative pronouncements of the Company Law and other regulatory requirements. Forward and options contracts are fair valued at each reporting date. The resultant gain or loss from these transactions are recognized in the statement of profit and loss. The Company records the gain or loss on effective hedges, if any, in the foreign currency fluctuation reserve until the transactions are complete. On completion, the gain or loss is transferred to the statement of profit and loss of that period. To designate a forward or options contract as an effective hedge, the Management objectively evaluates and evidences with appropriate supporting documents at the inception of each contract whether the contract is effective in achieving offsetting cash flows attributable to the hedged risk. In the absence of a designation as effective hedge, a gain or loss is recognized in the statement of profit and loss. Currently hedges undertaken by the Company are all ineffective in nature and the resultant gain or loss consequent to fair valuation is recognized in the statement of profit and loss at each reporting date. 1.13 Income taxes Income taxes are accrued in the same period that the related revenue and expenses arise. A provision is made for income tax annually, based on the tax liability computed, after considering tax allowances and exemptions. Provisions are recorded when it is estimated that a liability due to disallowances or other matters is probable. Minimum alternate tax (MAT) paid in accordance with the tax laws, which gives rise to future economic benefits in the form of tax credit against future income tax liability, is recognized as an asset in the Balance Sheet if there is convincing evidence that the Company will pay normal tax after the tax holiday period and the resultant asset can be measured reliably. The Company offsets, on a year on year basis, the current tax assets and liabilities, where it has a legally enforceable right and where it intends to settle such assets and liabilities on a net basis. The differences that result between the profit considered for income taxes and the profit as per the financial statements are identified, and thereafter a deferred tax asset or deferred tax liability is recorded for timing differences, namely the differences that originate in one accounting period and reverse in another, based on the tax effect of the aggregate amount of timing difference. The tax effect is calculated on the accumulated timing differences at the end of an accounting period based on enacted or substantively enacted regulations. Deferred tax assets in situation where unabsorbed depreciation and carry forward business loss exists, are recognized only if there is virtual certainty supported by convincing evidence that sufficient future taxable income will be available against which such deferred tax asset can be realized. Deferred tax assets, other than in situation of unabsorbed depreciation and carry forward business loss, are recognized only if there is reasonable certainty that they will be realized. Deferred tax assets are reviewed for the appropriateness of their respective carrying values at each reporting date. Tax benefits of deductions earned on exercise of employee share options in excess of compensation charged to statement of profit and loss are credited to the share premium account. 1.14 Earnings per share Basic earnings per share is computed by dividing the net profit after tax by the weighted average number of equity shares outstanding during the period. Diluted earnings per share is computed by dividing the profit after tax by the weighted average number of equity shares considered for deriving basic earnings per share and also the weighted average number of equity shares that could have been issued upon conversion of all dilutive potential equity shares. The diluted potential equity shares are adjusted for the proceeds receivable had the shares been actually issued at fair value which is the average market value of the outstanding shares. Dilutive potential equity shares are deemed converted as of the beginning of the period, unless issued at a later date. Dilutive potential equity shares are determined independently for each period presented. The number of shares and potentially dilutive equity shares are adjusted retrospectively for all periods presented for any share splits and bonus shares issues including for changes effected prior to the approval of the financial statements by the Board of Directors. 1.15 Investments Trade investments are the investments made to enhance the Company’s business interests. Investments are either classified as current or long term based on Management’s intention at the time of purchase. Current investments are carried at the lower of cost and fair value of each investment individually. Cost for overseas investments comprises the Indian Rupee value of the consideration paid for the investment translated at the exchange rate prevalent at the date of investment. Long term investments are carried at cost less provisions recorded to recognize any decline, other than temporary, in the carrying value of each investment. 1.16 Cash and cash equivalents Cash and cash equivalents comprise cash and cash on deposit with banks and corporations. The Company considers all highly liquid investments with a remaining maturity at the date of purchase of three months or less and that are readily convertible to known amounts of cash to be cash equivalents. 1.17 Cash flow statement Cash flows are reported using the indirect method, whereby profit before tax is adjusted for the effects of transactions of a non-cash nature, any deferrals or accruals of past or future operating cash receipts or payments and item of income or expenses associated with investing or financing cash flows. The cash flows from operating, investing and financing activities of the Company are segregated. 1.18 Leases Lease under which the Company assumes substantially all the risks and rewards of ownership are classified as finance leases. Such assets acquired are capitalized at fair value of the asset or present value of the minimum lease payments at the inception of the lease, whichever is lower. Lease payments under operating leases are recognised as an expense on a straight line basis in the statement of profit and loss over the lease term. 2 NOTES ON ACCOUNTS FOR THE QUARTER AND HALF-YEAR ENDED SEPTEMBER 30, 2011 The previous period figures have been regrouped/reclassified, wherever necessary to conform to the current presentation. 2.1SHARE CAPITAL in crore, except as otherwise stated Particulars As at September 30, 2011 March 31, 2011 Authorized Equity shares, 5/- par value 60,00,00,000 (60,00,00,000) equity shares Issued, Subscribed and Paid-Up Equity shares, 5/- par value (1) 57,42,03,082 (57,41,51,559) equity shares fully paid-up [Of the above, 53,53,35,478 (53,53,35,478) equity shares, fully paid up have been issued as bonus shares by capitalization of the general reserve. ] Forfeited shares amounted to 1,500/- (1,500/-) Refer to note 2.32 for details of basic and diluted shares The Company has only one class of shares referred to as equity shares having a par value of 5/-. Each holder of equity shares is entitled to one vote per share. The Company declares and pays dividends in Indian rupees. The dividend proposed by the Board of Directors is subject to the approval of the shareholders in the ensuing Annual General Meeting. During the year ended March 31, 2011, the amount of per share dividend recognized as distributions to equity shareholders was 60. The dividend for the year ended March 31, 2011 includes 20 per share of final dividend, 10 per share of interim dividend and 30 per share of 30th year special dividend. The total dividend appropriation for the year ended March 31, 2011 amounted to 4,013 crore including corporate dividend tax of 568 crore. The Board of Directors, in their meeting on October 12, 2011, declared an interim dividend of 15 per equity share. In the event of liquidation of the Company, the holders of equity shares will be entitled to receive any of the remaining assets of the company, after distribution of all preferential amounts. However, no such preferential amounts exist currently. The distribution will be in proportion to the number of equity shares held by the shareholders. The details of shareholder holding more than 5% shares as at September 30, 2011 is set out below : Name of the shareholder No. of shares % held as at September 30, 2011 Life Insurance Corporation of India (includes all schemes under their management) The reconciliation of the number of shares outstanding as at September 30, 2011 and March 31, 2011 is set out below: Particulars As at September 30, 2011 March 31, 2011 Number of shares at the beginning Add: Shares issued on exercise of employee stock options Number of shares at the end Stock option plans The Company has two Stock Option Plans. 1998 Stock Option Plan ('the 1998 Plan') The 1998 Plan was approved by the Board of Directors in December 1997 and by the shareholders in January 1998, and is for issue of 1,17,60,000 ADSs representing 1,17,60,000 equity shares. All options under the 1998 Plan are exercisable for ADSs representing equity shares. A compensation committee comprising independent members of the Board of Directors administers the 1998 Plan. All options had been granted at 100% of fair market value. The 1998 Plan lapsed on January 6, 2008, and consequently no further shares will be issued to employees under this plan. 1999 Stock Option Plan ('the 1999 Plan') In fiscal 2000, the Company instituted the 1999 Plan. The shareholders and the Board of Directors approved the plan in September 1999, which provides for the issue of 5,28,00,000 equity shares to the employees. The compensation committee administers the 1999 Plan. Options were issued to employees at an exercise price that is not less than the fair market value. The 1999 Plan lapsed on June 11, 2009, and consequently no further shares will be issued to employees under this plan. The activity in the 1998 Plan and 1999 Plan during the quarter and half-year ended September 30, 2011 and September 30, 2010, respectively, is set out below: Particulars Quarter ended September 30, Half-year ended September 30, The 1998 Plan : Options outstanding, beginning of the period Less: Exercised Forfeited – – Options outstanding, end of the period Options exercisable, end of the period The 1999 Plan : Options outstanding, beginning of the period Less: Exercised Forfeited Options outstanding, end of the period Options exercisable, end of the period The weighted average share price of options exercised under the 1998 Plan during the quarter ended September 30, 2011 and September 30, 2010 was 2,293 and 2,905, respectively. The weighted average share price of options exercised under the 1999 Plan during the quarter ended September 30, 2011 and September 30, 2010 was 2,364 and 2,881, respectively. The weighted average share price of options exercised under the 1998 Plan during the half-year ended September 30, 2011 and September 30, 2010 was 2,725 and 2,829, respectively. The weighted average share price of options exercised under the 1999 Plan during the half-year ended September 30, 2011 and September 30, 2010 was 2,617 and 2,795, respectively. The following tables summarize information about the options outstanding under the 1998 Plan and 1999 Plan as at September 30, 2011 and March 31, 2011 respectively: Range of exercise prices per share () As at September 30, 2011 Number of shares arising out of options Weighted average remaining contractual life (in years) Weighted average exercise price (in ) The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 Range of exercise prices per share () As at March 31, 2011 Number of shares arising out of options Weighted average remaining contractual life (in years) Weighted average exercise price (in ) The 1998 Plan: 300-700 701-1,400 The 1999 Plan: 300-700 701-2,500 As at September 30, 2011 and March 31, 2011, the Company had 40,203 and 98,790 number of shares reserved for issue under the 1998 and 1999 employee stock option plans, respectively. Most of the shares reserved for issue under the 1998 and 1999 employee stock option plans are vested and are exercisable at any point of time, except for 4,255 shares issued under the 1999 employee stock option plan which is unvested as of September 30, 2011. The vesting date for these 4,255 shares is June 16, 2012. 2.2 RESERVES AND SURPLUS in crore Particulars As at September 30, 2011 March 31, 2011 Capital reserve - Opening balance 54 54 Add: Transferred from Surplus – – 54 54 Securities premium reserve - Opening balance Add: Receipts on exercise of employee stock options 4 24 Income tax benefit arising from exercise of stock options – 11 General reserve - Opening balance Add: Transferred from Surplus – Surplus- Opening Balance Add: Net profit after tax transferred from Statement of Profit and Loss Amount available for appropriation Appropriations: Interim dividend 30th year special dividend – Final dividend – Total dividend Dividend tax Amount transferred to general reserve – Surplus- Closing Balance 2.3 DEFERRED TAXES in crore Particulars As at September 30, 2011 March 31, 2011 Deferred tax assets Fixed assets Trade receivables 26 19 Unavailed leave 86 85 Computer software 28 24 Accrued compensation to employees 31 24 Others 23 20 Deferred tax liabilities Branch profit tax As at September 30, 2011 and March 31, 2011, the Company has provided for branch profit tax of 193 and 176 crore, respectively, for its overseas branches, as the Company estimates that these branch profits would be distributed in the foreseeable future. Branch profit tax balance increased by 17 crore during the half-year ended due to foreign currency fluctuation impact. 2.4 OTHER LONG-TERM LIABILITIES in crore Particulars As at September 30, 2011 March 31, 2011 Others Gratuity obligation - unamortised amount relating to plan amendment (refer to note 2.29) 17 18 Rental deposits received from subsidiary (refer to note 2.26) 7 7 24 25 2.5 LONG-TERM PROVISIONS in crore Particulars As at September 30, 2011 March 31, 2011 Provision for employee benefits Unavailed leave 2.6 TRADE PAYABLES in crore Particulars As at September 30, 2011 March 31, 2011 Trade payables 91 85 91 85 (1) Includes dues to subsidiaries (refer to note 2.26) 82 55 2.7 OTHER CURRENT LIABILITIES in crore Particulars As at September 30, 2011 March 31, 2011 Accrued salaries and benefits Salaries and benefits 55 42 Bonus and incentives For other liabilities Provision for expenses Retention monies 28 21 Withholding and other taxes payable Gratuity obligation - unamortised amount relating to plan amendment, current (refer to note 2.29) 3 4 Other payables – 1 Advances received from clients 10 19 Unearned revenue Mark-to-market loss on forward and options contracts – Unpaid dividends 2 3 2.8 SHORT-TERM PROVISIONS in crore Particulars As at September 30, 2011 March 31, 2011 Provision for employee benefits Unavailed leave, current 78 68 Others Proposed dividend Provision for Tax on dividend Income taxes Post-sales client support and warranties 89 78 Provision for post-sales client support and warranties The movement in the provision for post-sales client support and warranties is as follows : in crore Particulars Quarter ended September 30, Half-year ended September 30, Year ended March 31, Balance at the beginning 75 78 73 73 Provision recognized/(reversal) 20 5 Provision utilised – – – Exchange difference during the period – 1 – 1 – Balance at the end 89 72 89 72 78 Provision for post-sales client support is expected to be utilized over a period of 6 months to 1 year. 2.9 FIXED ASSETS in crore, except as otherwise stated Particulars Original cost Depreciation and amortization Net book value As at April 1, Additions during the period Deductions/ Retirement during the period As at September 30, As at April 1, For the period Deductions during the period As at September 30, As at September 30, As at March 31, Tangible assets : Land : Free-hold 4 – Leasehold 23 – Buildings (1)(2) 87 – – Plant and equipment (2) 36 – 84 – Office equipment 20 – 28 – Computer equipment (2) 95 7 7 Furniture and fixtures (2) 37 – 56 – Vehicles 7 2 – 9 3 1 – 4 5 4 7 7 Intangible assets : Intellectual property rights 12 – – 12 12 – – 12 – – 12 – – 12 12 – – 12 – – Total 7 7 Previous year Notes: Buildings include 250/- being the value of 5 shares of 50/- each in Mittal Towers Premises Co-operative Society Limited. Includes certain assets provided on operating lease to Infosys BPO, a subsidiary. Profit / (loss) on disposal of fixed assets during the quarter and half-year ended September 30, 2011 and September 30, 2010 is less than 1 crore and accordingly disclosed under note 2.36. The Company has entered into lease-cum-sale agreements to acquire certain properties. In accordance with the terms of these agreements, the Company has the option to purchase the properties on expiry of the lease period. The Company has already paid 99% of the value of the properties at the time of entering into the lease-cum-sale agreements. These amounts are disclosed as 'Land - leasehold' under 'Tangible assets' in the financial statements. Additionally, certain land has been purchased for which though the Company has possession certificate, the sale deeds are yet to be executed as at September 30, 2011. Tangible assets provided on operating lease to Infosys BPO, a subsidiary company, as at September 30, 2011 and March 31, 2011 are as follows: in crore Particulars Cost Accumulated depreciation Net book value Buildings 60 27 33 60 25 35 Plant and machinery 3 3 – 3 2 1 Computer equipment – – – 1 1 – Furniture and fixtures 2 2 – 1 1 – Total 65 32 33 65 29 36 The aggregate depreciation charged on the above assets during the quarter and half-year ended September 30, 2011 amounted to 2 crore and 3 crore respectively (2 crore and 4 crore for the quarter and half-year ended September 30, 2010, respectively). The rental income from Infosys BPO for the quarter and half-year ended September 30, 2011 amounted to 3 crore and 6 crore respectively. (4 crore and 8 crore for the quarter and half-year ended September 30, 2010, respectively). 2.10 LEASES Obligations on long-term, non-cancelable operating leases The lease rentals charged during the period and the maximum obligations on long-term, non-cancelable operating leases payable as per the rentals stated in the respective agreements are as follows: in crore Particulars Quarter ended September 30, Half-year ended September 30, Lease rentals recognized during the period 21 17 40 32 in crore Lease obligations payable As at September 30, 2011 March 31, 2011 Within one year of the balance sheet date 83 63 Due in a period between one year and five years Due after five years 45 30 The operating lease arrangements, are renewable on a periodic basis and extend upto a maximum of ten years from their respective dates of inception and relates to rented premises. Some of these lease agreements have price escalation clauses. 2.11 INVESTMENTS in crore, except as otherwise stated Particulars As at September 30, 2011 March 31, 2011 Non-current investments Long term investments - at cost Trade (unquoted) (refer to note 2.11.1) Investments in equity instruments 6 6 Less: Provision for investments 2 2 4 4 Others (unquoted) Investments in equity instruments of subsidiaries Infosys BPO Limited (1) 3,38,22,319 (3,38,22,319) equity shares of 10/- each, fully paid Infosys Technologies (China) Co. Limited Infosys Technologies (Australia) Pty Limited 1,01,08,869 (1,01,08,869) equity shares of AUD 0.11 par value, fully paid 66 66 Infosys Consulting, Inc., USA 5,50,00,000 (5,50,00,000) common stock of USD 1.00 par value, fully paid Infosys Technologies, S. de R.L. de C.V., Mexico 54 54 Infosys Technologies Sweden AB 1,000 (1,000) equity shares of SEK 100 par value, fully paid – – Infosys Technologies DO Brasil LTDA 1,45,16,997 (1,45,16,997) shares of BRL 1.00 par value, fully paid 38 38 Infosys Technologies (Shanghai) Company Limited 69 11 Infosys Public Services, Inc 1,00,00,000 (1,00,00,000) common stock of USD 0.50 par value, fully paid 24 24 Current investments – at the lower of cost and fair value Others Non-trade (unquoted) Certificates of deposit (refer to note 2.11.2) 24 24 Aggregate amount of unquoted investments Investments include 6,79,250 (6,79,250) options of Infosys BPO 2.11.1 Details of Investments The details of non-current trade investments in equity instruments as at September 30, 2011 and March 31, 2011 is as follows: in crore Particulars As at September 30, 2011 March 31, 2011 OnMobile Systems Inc., (formerly Onscan Inc.) USA 21,54,100 (21,54,100) common stock at USD 0.4348 each, fully paid, par value USD0.001 each 4 4 Merasport Technologies Private Limited 2,420 (2,420) equity shares at 8,052 each, fully paid, par value 10 each 2 2 6 6 Less: Provision for investment 2 2 4 4 2.11.2 Details of Investments in certificates of deposit The balances held in certificates of deposit as at September 30, 2011 is as follows: Particulars Face Value Units Amount (in Crore) State Bank of Mysore 24 The balances held in certificates of deposit as at March 31, 2011 is as follows: Particulars Face Value Units Amount (in Crore) State Bank of Hyderabad 71 Union Bank of India 48 2.12 LONG-TERM LOANS AND ADVANCES in crore Particulars As at September 30, 2011 March 31, 2011 Unsecured, considered good Capital advances Other loans and advances Advance income taxes Prepaid expenses 19 20 Loans and advances to employees Housing and other loans 4 4 Electricity and other deposits 28 30 Rental deposits 17 16 2.13 OTHER NON-CURRENT ASSETS in crore Particulars As at September 30, 2011 March 31, 2011 Others Restricted deposits (refer to note 2.33) Advance to gratuity trust and others 21 – 2.14 TRADE RECEIVABLES(1) in crore Particulars As at September 30, 2011 March 31, 2011 Debts outstanding for a period exceeding six months Unsecured Considered doubtful 74 56 Less: Provision for doubtful debts 74 56 – – Other debts Unsecured Considered good(2) Considered doubtful 23 27 Less: Provision for doubtful debts 23 27 (1) Includes dues from companies where directors are interested 8 2 (2) Includes dues from subsidiaries (refer to note 2.26) 65 72 Provision for doubtful debts Periodically, the Company evaluates all customer dues to the Company for collectability. The need for provisions is assessed based on various factors including collectability of specific dues, risk perceptions of the industry in which the customer operates, general economic factors, which could affect the customer’s ability to settle. The Company normally provides for debtor dues outstanding for six months or longer from the invoice date, as at the Balance Sheet date. The Company pursues the recovery of the dues, in part or full. 2.15 CASH AND CASH EQUIVALENTS in crore Particulars As at September 30, 2011 March 31, 2011 Cash on hand – – Balances with banks In current and deposit accounts Others Deposits with financial institutions Balances with banks in unpaid dividend accounts 2 3 Deposit accounts with more than 12 months maturity 69 Balances with banks held as margin money deposits against guarantees 92 Cash and cash equivalents as of September 30, 2011 and March 31, 2011 include restricted cash and bank balances of 109 crore and 95 crore, respectively. The restrictions are primarily on account of cash and bank balances held as margin money deposits against guarantees and unclaimed dividends. The deposits maintained by the Company with banks and financial institutions comprise of time deposits, which can be withdrawn by the Company at any point without prior notice or penalty on the principal. The details of balances as on Balance Sheet dates with banks are as follows: in crore Particulars As at September 30, 2011 March 31, 2011 In current accounts ANZ Bank, Taiwan 2 3 Bank of America, USA Citibank NA, Australia 82 61 Citibank NA, Thailand 1 1 Citibank NA, Japan 13 17 Deutsche Bank, Belgium 10 5 Deutsche Bank, Germany 9 5 Deutsche Bank, Netherlands 5 2 Deutsche Bank, France 4 3 Deutsche Bank, Switzerland – 1 Deutsche Bank, Singapore 1 3 Deutsche Bank, UK 52 40 Deutsche Bank, Spain 2 1 HSBC Bank, UK – 1 Nordbanken, Sweden – 4 Royal Bank of Canada, Canada 7 23 Deustche Bank, India 8 11 Deustche Bank-EEFC (Euro account) 6 8 Deustche Bank-EEFC (U.S. Dollar account) 12 Deutsche Bank-EEFC (Swiss Franc account) 5 2 ICICI Bank, India 55 18 ICICI Bank-EEFC (U.S. Dollar account) 5 14 In deposit accounts Allahabad Bank Andhra Bank Axis Bank Bank of Baroda Bank of India Bank of Maharashtra – Canara Bank Central Bank of India Corporation Bank DBS Bank 45 – HDFC Bank ICICI Bank IDBI Bank ING Vysya Bank – Indian Overseas Bank Jammu and Kashmir Bank 25 12 Kotak Mahindra Bank – 25 Oriental Bank of commerce Punjab National Bank State Bank of Hyderabad 82 State Bank of India State Bank of Mysore South Indian Bank 25 25 Syndicate Bank Union Bank of India Vijaya Bank 95 Yes Bank 53 23 In unpaid dividend accounts Citibank - Unclaimed dividend account – 1 HDFC Bank- Unclaimed dividend account 1 1 ICICI bank - Unclaimed dividend account 1 1 2 3 In margin money deposits against guarantees Canara Bank 44 29 State Bank of India 63 63 92 Deposits with financial institutions HDFC Limited Total cash and cash equivalents as per Balance Sheet 2.16 SHORT-TERM LOANS AND ADVANCES in crore Particulars As at September 30, 2011 March 31, 2011 Unsecured, considered good Loans to subsidiary (refer to note 2.26) 35 32 Others Advances Prepaid expenses 30 32 For supply of goods and rendering of services 27 50 Withholding and other taxes receivable Others 16 10 Unbilled revenues Interest accrued but not due 18 14 Loans and advances to employees Housing and other loans 42 38 Salary advances 88 84 Electricity and other deposits 34 30 Rental deposits 2 2 Mark-to-market gain on forward and options contracts – 63 Unsecured, considered doubtful Loans and advances to employees 3 3 Less: Provision for doubtful loans and advances to employees 3 3 2.17 INCOME FROM SOFTWARE SERVICES AND PRODUCTS in crore Particulars Quarter ended September 30, Half-year ended September 30, Income from software services Income from software products 2.18 OTHER INCOME in crore Particulars Quarter ended September 30, Half-year ended September 30, Interest received on deposits with banks and others Dividend received on investment in mutual fund units 7 – 11 17 Miscellaneous income, net 5 5 13 12 Gains / (losses) on foreign currency, net – 36 2.19 EXPENSES in crore Particulars Quarter ended September 30, Half-year ended September 30, Employee benefit expenses Salaries and bonus including overseas staff expenses Contribution to provident and other funds 91 Staff welfare 15 16 27 24 Cost of technical sub-contractors Technical sub-contractors - subsidiaries Technical sub-contractors - others Travel expenses Overseas travel expenses Traveling and conveyance 23 21 44 38 Cost of software packages For own use 97 86 Third party items bought for service delivery to clients 41 17 95 34 Communication expenses Telephone charges 36 33 71 62 Communication expenses 13 11 21 21 49 44 92 83 in crore Particulars Quarter ended September 30, Half-year ended September 30, Other expenses Office maintenance 55 40 84 Power and fuel 42 35 79 72 Brand building 29 19 45 34 Rent 21 17 40 32 Rates and taxes, excluding taxes on income 12 10 23 18 Repairs to building 18 12 30 20 Repairs to plant and machinery 9 7 19 14 Computer maintenance 8 7 19 14 Consumables 5 7 10 13 Insurance charges 6 6 12 12 Research grants 1 8 1 13 Marketing expenses 4 3 8 7 Commission charges 12 2 14 4 Printing and Stationery 3 4 6 6 Professional membership and seminar participation fees 2 2 5 4 Postage and courier 4 1 6 4 Advertisements 1 1 2 3 Provision for post-sales client support and warranties 20 Commission to non-whole time directors 2 2 4 3 Freight Charges – 1 – 1 Provision for bad and doubtful debts and advances 10 13 38 28 Books and periodicals 1 – 1 1 Auditor's remuneration Statutory audit fees – Bank charges and commission – 1 1 1 Donations 6 – 12 1 2.20 TAX EXPENSE in crore Quarter ended September 30, Half-year ended September 30, Current Tax Income taxes Deferred taxes Income taxes The provision for taxation includes tax liabilities in India on the Company’s global income as reduced by exempt incomes and any tax liabilities arising overseas on income sourced from those countries. Infosys' operations are conducted through Software Technology Parks ('STPs') and Special Economic Zones ('SEZs'). Income from STPs were tax exempt for the earlier of 10 years commencing from the fiscal year in which the unit commences software development, or March31,2011. Income from SEZs is fully tax exempt for the first 5 years, 50% exempt for the next 5 years and 50% exempt for another 5 years subject to fulfilling certain conditions. 2.21 CONTINGENT LIABILITIES AND COMMITMENTS (TO THE EXTENT NOT PROVIDED FOR) in crore Particulars As at September 30, 2011 March 31, 2011 Contingent liabilities : Outstanding guarantees and counter guarantees to various banks, in respect of the guarantees given by those banks in favour of various government authorities and others 3 3 Claims against the Company, not acknowledged as debts(1) [Net of amount paid to statutory authorities 471 crore ( 469 crore)] Commitments : Estimated amount of unexecuted capital contracts (net of advances and deposits) in million in crore in million in crore Forward contracts outstanding In USD In Euro 5 33 20 In GBP 10 77 10 72 In AUD 10 48 10 46 Claims against the Company not acknowledged as debts include demand from the Indian tax authorities for payment of additional tax of 671 crore (671 crore), including interest of 177 crore (177 crore) upon completion of their tax review for fiscal 2005, fiscal 2006 and fiscal 2007. The tax demands are mainly on account of disallowance of a portion of the deduction claimed by the Company under Section 10A of the Income tax Act. The deductible amount is determined by the ratio of export turnover to total turnover. The disallowance arose from certain expenses incurred in foreign currency being reduced from export turnover but not reduced from total turnover. The tax demand for fiscal 2007 also includes disallowance of portion of profit earned outside India from the STP units and disallowance of profits earned from SEZ units. The matter for fiscal 2005, 2006 and 2007 is pending before the Commissioner of Income tax ( Appeals), Bangalore. The Company is contesting the demands and the Management, including its tax advisors, believes that its position will likely be upheld in the appellate process. No tax expense has been accrued in the financial statements for the tax demand raised. The Management believes that the ultimate outcome of this proceeding will not have a material adverse effect on the Company's financial position and results of operations." As of the Balance Sheet date, the Company's net foreign currency exposures that are not hedged by a derivative instrument or otherwise is 1,185 crore (1,196 crore as at March 31, 2011). The foreign exchange forward and option contracts mature between 1 to 12 months. The table below analyzes the derivative financial instruments into relevant maturity groupings based on the remaining period as of the balance sheet date: in crore Particulars As at September 30, 2011 March 31, 2011 Not later than one month Later than one month and not later than three months Later than three months and not later than one year The Company recognized a loss on derivative financial instruments of 246 crore and gain on derivative financial instruments of 45 crore during the quarter ended September 30, 2011 and September 30, 2010, respectively, which is included in other income. The Company recognized a loss on derivative financial instruments of 209 crore and 24 crore during the half-year ended September 30, 2011 and September 30, 2010, respectively, which is included in other income. 2.22 QUANTITATIVE DETAILS The Company is primarily engaged in the development and maintenance of computer software. The production and sale of such software cannot be expressed in any generic unit. Hence, it is not possible to give the quantitative details of sales and certain information as required under paragraphs5 (viii)(c) of general instructions for preparation of the statement of profit and loss as per revised Schedule VI to the CompaniesAct, 1956. 2.23 IMPORTS (VALUED ON THE COST, INSURANCE AND FREIGHT BASIS) in crore Particulars Quarter ended September 30, Half-year ended September 30, Capital goods 46 56 78 85 Software packages – 1 – 1 46 57 78 86 2.24 ACTIVITY IN FOREIGN CURRENCY in crore Particulars Quarter ended September 30, Half-year ended September 30, Earnings in foreign currency Income from software services and products Interest received from banks and others 7 6 10 6 Expenditure in foreign currency Overseas travel expenses (including visa charges) Professional charges 60 37 72 Technical sub-contractors - subsidiaries Overseas salaries and incentives Other expenditure incurred overseas for software development Net earnings in foreign currency 2.25 DIVIDENDS REMITTED IN FOREIGN CURRENCIES The Company remits the equivalent of the dividends payable to equity shareholders and holders of ADS. For ADS holders the dividend is remitted in Indian rupees to the depository bank, which is the registered shareholder on record for all owners of the Company’s ADSs. The depositary bank purchases the foreign currencies and remits dividends to the ADS holders. The particulars of dividends remitted are as follows: in crore Particulars Number of Non-resident share holders Number of shares to which the dividends relate Half-year ended September 30, Final dividend for fiscal 2011 4 – Final dividend for fiscal 2010 7 – 2.26 RELATED PARTY TRANSACTIONS List of related parties: Name of subsidiaries Country Holding as at September 30, 2011 March 31, 2011 Infosys BPO India 99.98% 99.98% Infosys Australia Australia 100% 100% Infosys China China 100% 100% Infosys Consulting Inc (1) USA 100% 100% Infosys Mexico Mexico 100% 100% Infosys Sweden Sweden 100% 100% Infosys Shanghai China 100% 100% Infosys Brasil Brazil 100% 100% Infosys Public Services, Inc. USA 100% 100% Infosys BPO s. r. o (2) Czech Republic 99.98% 99.98% Infosys BPO (Poland) Sp Z.o.o (2) Poland 99.98% 99.98% Infosys BPO (Thailand) Limited (2) Thailand – – Infosys Consulting India Limited (3) India 100% 100% McCamish Systems LLC (2) USA 99.98% 99.98% During the quarter ended September 30, 2011, the Board of Infosys Consulting Inc.,approved a scheme of amalgamation and initiated its merger with Infosys Limited. Infosys BPO s.r.o, Infosys BPO (Poland) Sp Z.o.o, Infosys BPO (Thailand) Limited and McCamish Systems LLC are wholly owned subsidiaries of Infosys BPO. During the year ended March 31, 2011 Infosys BPO (Thailand) Limited was liquidated. Infosys Consulting India Limited is wholly owned subsidiary of Infosys Consulting Inc. Infosys guarantees the performance of certain contracts entered into by its subsidiaries. The details of amounts due to or due from as at September 30, 2011 and March 31, 2011 are as follows: in crore Particulars As at September 30, 2011 March 31, 2011 Short-term Loans and Advances Infosys China 25 23 Infosys Brazil 10 9 Trade Receivables Infosys China 30 39 Infosys Australia 3 5 Infosys Mexico 2 1 Infosys Consulting 29 24 Infosys BPO (Including subsidiaries) 1 3 Trade Payables Infosys China 28 32 Infosys Australia 27 – Infosys BPO (Including subsidiaries) 11 3 Infosys Consulting 12 17 Infosys Consulting India 1 1 Infosys Mexico 2 1 Infosys Sweden 1 1 Deposit taken for shared services Infosys BPO 7 7 The details of the related party transactions entered into by the Company, in addition to the lease commitments described in note 2.9, for the quarter and half-year ended September 30, 2011 and September 30, 2010 are as follows: in crore Particulars Quarter ended September 30, Half-year ended September 30, Capital transactions: Financing transactions Infosys Shanghai – – 58 – Infosys China – 42 – 42 Revenue transactions: Purchase of services Infosys Australia Infosys China 54 66 Infosys Consulting 81 Infosys Consulting India 1 – 2 – Infosys BPO (Including subsidiaries) 7 3 12 6 Infosys Sweden 3 3 5 6 Infosys Mexico 5 11 12 24 Infosys Brazil – 3 1 4 Purchase of shared services including facilities and personnel Infosys Consulting (including subsidiaries) 2 – 2 – Infosys BPO (including subsidiaries) 23 20 45 42 Interest income Infosys China – 1 1 1 Sale of services Infosys Australia 4 6 14 15 Infosys China 2 1 4 3 Infosys Brazil 1 – 1 – Infosys Mexico 3 – 3 – Infosys BPO (including subsidiaries) 10 – 15 8 Infosys Consulting 20 17 41 28 Sale of shared services including facilities and personnel Infosys BPO (including subsidiaries) 15 21 29 45 Infosys Consulting – 1 21 2 During the quarter and half-year ended September 30, 2011, an amount of 5 and 10 crore, respectively (Nil for the quarter and half-year ended September 30, 2010) was donated to Infosys Foundation, a not-for-profit foundation, in which certain directors of the Company are trustees. During the quarter and half-year ended September 30, 2011, an amount of Nil (7 crore and 12 crore for the quarter and half-year ended September 30, 2010 respectively) has been granted to Infosys Science Foundation, a not-for-profit foundation, in which certain directors and officers of the Company are trustees. The table below describes the compensation to key managerial personnel which comprise directors and members of executive council: in crore Particulars Quarter ended September 30, Half-year ended September 30, Salaries and other employee benefits 11 8 21 20 2.27 RESEARCH AND DEVELOPMENT EXPENDITURE in crore Particulars Quarter ended September 30, Half-year ended September 30, Capital – 4 – 4 Revenue 2.28 SEGMENT REPORTING The Company's operations predominantly relate to providing end-to-end business solutions thereby enabling clients to enhance business performance, delivered to customers globally operating in various industry segments. Effective quarter ended June 30, 2011, the Company reorganized its business to increase its client focus. Consequent to the internal reorganization there were changes effected in the reportable segments based on the “management approach”, as laid down in AS 17, Segment reporting. The Chief Executive Officer evaluates the Company's performance and allocates resources based on an analysis of various performance indicators by industry classes and geographic segmentation of customers. Accordingly, segment information has been presented both along industry classes and geographic segmentation of customers, industry being the primary segment. The accounting principles used in the preparation of the financial statements are consistently applied to record revenue and expenditure in individual segments, and are as set out in the significant accounting policies. Industry segments for the Company are primarily financial services and insurance (FSI) comprising enterprises providing banking, finance and insurance services, manufacturing enterprises (MFG), enterprises in the energy, utilities and telecommunication services (ECS) and retail, logistics, consumer product group, life sciences and health care enterprises (RCL). Geographic segmentation is based on business sourced from that geographic region and delivered from both on-site and off-shore. North America comprises the United States of America, Canada and Mexico, Europe includes continental Europe (both the east and the west), Ireland and the United Kingdom, and the Rest of the World comprising all other places except those mentioned above and India. Consequent to the above change in the composition of reportable segments, the prior year comparatives have been restated. Revenue and identifiable operating expenses in relation to segments are categorized based on items that are individually identifiable to that segment. Allocated expenses of segments include expenses incurred for rendering services from the company's offshore software development centers and on-site expenses, which are categorized in relation to the associated turnover of the segment. Certain expenses such as depreciation, which form a significant component of total expenses, are not specifically allocable to specific segments as the underlying assets are used interchangeably. Management believes that it is not practical to provide segment disclosures relating to those costs and expenses, and accordingly these expenses are separately disclosed as "unallocated" and adjusted against the total income of the Company. Fixed assets used in the Company’s business or liabilities contracted have not been identified to any of the reportable segments, as the fixed assets and services are used interchangeably between segments. Accordingly, no disclosure relating to total segment assets and liabilities are made. Geographical information on revenue and industry revenue information is collated based on individual customers invoiced or in relation to which the revenue is otherwise recognized. Industry Segments Quarter ended September 30, 2011 and September 30, 2010: in crore Particulars FSI MFG ECS RCL Total Income from software services and products Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Other income Profit before tax Tax expense Profit for the period Half-year ended September 30, 2011 and September 30, 2010: in crore Particulars FSI MFG ECS RCL Total Income from software services and products Identifiable operating expenses Allocated expenses Segmental operating income Unallocable expenses Other income Profit before tax Tax expense Profit for the period Geographic Segments Quarter ended September 30, 2011 and September 30, 2010: in crore Particulars North America Europe India Rest of the World Total Income from software services and products Identifiable operating expenses 85 60 Allocated expenses 38 30 Segmental operating income 53 56 Unallocable expenses Other income, net Profit before tax Tax expense Profit for the period Half-year ended September 30, 2011 and September 30, 2010: in crore Particulars North America Europe India Rest of the World Total Income from software services and products Identifiable operating expenses Allocated expenses 79 52 Segmental operating income 87 Unallocable expenses Other income, net Profit before tax Tax expense Profit for the period 2.29 GRATUITY PLAN The following table set out the status of the Gratuity Plan as required under AS 15. Reconciliation of opening and closing balances of the present value of the defined benefit obligation and plan assets : in crore Particulars As at September 30, 2011 March 31 2011 March 31, 2010 March 31, 2009 March 31, 2008 Obligations at year beginning Transfer of obligation – Service cost 88 72 47 47 Interest cost 19 24 19 15 16 Actuarial (gain)/ loss 15 – Benefits paid Amendment in benefit plans – Obligations at year end Defined benefit obligation liability as at the balance sheet date is fully funded by the Company. Change in plan assets Plan assets at year beginning, at fair value Expected return on plan assets 23 34 24 16 18 Actuarial gain 2 1 1 5 2 Contributions 62 29 9 Benefits paid Plan assets at year end, at fair value Reconciliation of present value of the obligation and the fair value of the plan assets: Fair value of plan assets at the end of the year/period Present value of the defined benefit obligations at the end of the year Asset recognized in the balance sheet 21 – 2 – 12 Assumptions Interest rate 8.44% 7.98% 7.82% 7.01% 7.92% Estimated rate of return on plan assets 9.45% 9.36% 9.00% 7.01% 7.92% Weighted expected rate of salary increase 7.27% 7.27% 7.27% 5.10% 5.10% Net gratuity cost for the quarter and half-year ended September 30, 2011 and September 30, 2010 comprises of the following components: in crore Particulars Quarter ended September 30, Half-year ended September 30, Gratuity cost for the year Service cost 21 52 88 72 Interest cost 10 1 19 6 Expected return on plan assets Actuarial (gain)/loss 5 13 13 Plan amendment amortization Net gratuity cost 23 56 77 73 Actual return on plan assets 13 9 25 17 Gratuity cost, as disclosed above, is included under Employee benefit expenses and is segregated between software development expenses, selling and marketing expenses and general and administration expenses on the basis of number of employees. During the year ended March 31, 2010, a reimbursement obligation of 2 crore has been recognized towards settlement of gratuity liability of Infosys Consulting India Limited. As at September 30, 2011 and March 31, 2011, the plan assets have been primarily invested in government securities. The estimates of future salary increases, considered in actuarial valuation, take account of inflation, seniority, promotion and other relevant factors such as supply and demand factors in the employment market. The Company expects to contribute approximately 120 crore to the gratuity trust during the remainder of fiscal 2012. Effective July 1, 2007, the Company revised the employee death benefits provided under the gratuity plan, and included all eligible employees under a consolidated term insurance cover. Accordingly, the obligations under the gratuity plan reduced by 37 crore, which is being amortised on a straight line basis to the statement of profit and loss over 10 years representing the average future service period of the employees. The unamortized liability as at September 30, 2011 and March 31, 2011 amounted to 20 crore and 22 crore, respectively and disclosed under 'Other long-term liabilities and other current liabilities'. 2.30 PROVIDENT FUND The Guidance on Implementing AS 15, Employee Benefits (revised 2005) issued by Accounting Standards Board (ASB) states that benefits involving employer established provident funds, which require interest shortfalls to be recompensed are to be considered as defined benefit plans. Pending the issuance of the final guidance note from the Actuarial Society of India, the Company’s actuary has expressed an inability to reliably measure provident fund liabilities. Accordingly the Company is unable to exhibit the related information. "The Company contributed 53 crore and 104 crore towards provident fund during the quarter and half-year ended September 30, 2011, respectively ( 45 crore and 88 crore during the quarter and half-year ended September 30, 2010, respectively)." 2.31 SUPERANNUATION The Company contributed 16 crore and 31 crore to the superannuation trust during the quarter and half-year ended September 30, 2011, respectively (15 crore and 29 crore during the quarter and half-year ended September 30, 2010, respectively). 2.32 RECONCILIATION OF BASIC AND DILUTED SHARES USED IN COMPUTING EARNINGS PER SHARE Particulars Quarter ended September 30, Half-year ended September 30, Number of shares considered as basic weighted average shares outstanding Add: Effect of dilutive issues of shares/stock options Number of shares considered as weighted average shares and potential shares outstanding 2.33 RESTRICTED DEPOSITS Deposits with financial institutions as at September 30, 2011 include 401 crore (431 crore and 344 crore as at September 30, 2010 and March 31, 2011, respectively) deposited with Life Insurance Corporation of India to settle employee-related obligations as and when they arise during the normal course of business. This amount is considered as restricted cash and is hence not considered 'cash and cash equivalents'. 2.34 SCHEDULES TO CASH FLOW STATEMENTS in crore, except as otherwise stated Particulars Half-year ended September 30, 2.34.1 CHANGE IN LOANS AND ADVANCES AND OTHER ASSETS As per the balance sheet (current and non current) Less: Gratuity obligation - unamortised amount relating to plan amendment(1) 20 24 Interest accrued but not due 18 68 Loan to subsidiary 35 – Advance income taxes Capital Advance Less: Opening balance considered (1) refer to note 2.29 2.34.2 CHANGE IN LIABILITIES AND PROVISIONS As per the balance sheet (current and non current) Less: Unpaid dividend 2 2 Retention monies 28 31 Gratuity obligation - unamortised amount relating to plan amendment 20 24 Provisions separately considered in Cash Flow statement Income taxes Proposed dividend Tax on dividend Less: Opening balance considered 2.34.3 INCOME TAXES PAID Charge as per the profit and loss account Add/(Less) : Increase/(Decrease) in advance income taxes 8 Increase/(Decrease) in deferred taxes (1) 37 87 Increase/(Decrease) in MAT credit entitlement – – (Increase)/Decrease in income tax provision (1) excludes exchange difference of 17 crore for the half-year ended September 30, 2011 2.34.4 PAYMENT TOWARDS CAPITAL EXPENDITURE As per the balance sheet (1) Less: Opening capital work-in-progress Add: Closing capital work-in-progress Add: Opening retention monies 21 66 Less: Closing retention monies 28 31 Add: Closing capital advance Less: Opening capital advance (1) Net of 3 crore movement in land from leasehold to free-hold upon acquisition for the half-year ended September 30, 2010 2.34.5 INVESTMENTS IN SUBSIDIARIES (1) As per the balance sheet Less: Opening balance considered 58 42 (1) Refer to note 2.26 for investment made in subsidiaries 2.34.6 INVESTMENT/(DISPOSAL) OF OTHER INVESTMENTS Opening balance considered Less: Closing balance 24 95 2.34.7 INTEREST AND DIVIDEND RECEIVED Interest and dividend income as per profit and loss account Add: Opening interest accrued but not due on certificate of deposits and bank deposits 14 14 Less: Closing interest accrued but not due on certificate of deposits and bank deposits 18 68 2.34.8 LOAN GIVEN TO SUBSIDIARIES Closing Balance 32 46 Less: Opening balance 32 46 – – (1) excludes exchange difference of 3 crore for the half-year ended September 30, 2011 2.34.9 CASH AND CASH EQUIVALENTS AT THE END As per the balance sheet 2.35 FUNCTION WISE CLASSIFICATION OF STATEMENT OF PROFIT AND LOSS in crore Statement of Profit and Loss account for the Quarter ended September 30, Half-year ended September 30, Income from software services and products Software development expenses GROSS PROFIT Selling and marketing expenses General and administration expenses OPERATING PROFIT BEFORE DEPRECIATION Depreciation and amortization OPERATING PROFIT Other income PROFIT BEFORE TAX Tax expense: Current tax Deferred tax PROFIT FOR THE PERIOD 2.36 DETAILS OF ROUNDED OFF AMOUNTS The financial statements are presented in crore. Those items which are required to be disclosed and which were not presented in the financial statement due to rounding off to the nearest crore are given as follows : Balance Sheet Items in crore Schedule Description As at September 30, 2011 March 31, 2011 Fixed assets - Vehicles Deletion during the period Depreciation on deletions Investments Investment in Infosys Sweden Profit & Loss Items in crore Schedule Description Quarter ended September 30, Half-year ended September 30, Profit & Loss Provision for Investment – Additional dividend – – – Residual dividend – – – Additional dividend tax – – – Auditor's remuneration Statutory audit fees Certification charges Out-of-pocket expenses Profit on disposal of fixed assets, included in miscellaneous income As per our report attached for B S R & Co. Chartered Accountants Firm's Registration Number:101248W Natrajh Ramakrishna Partner Membership No. 32815 K.V.Kamath Chairman S. Gopalakrishnan Executive Co-Chairman S. D. Shibulal Chief Executive Officer and Managing Director Deepak M. Satwalekar Director Dr. Omkar Goswami Director Sridar A. Iyengar Director David L. Boyles Director Prof. Jeffrey S. Lehman Director R.Seshasayee Director Srinath Batni Director V. Balakrishnan Chief Financial Officer and Director B. G. Srinivas Director Bangalore October 12, 2011 Ashok Vemuri Director K. Parvatheesam Company Secretary Auditors’ Report on Quarterly Financial Results and Year to Date Financial Results of Infosys Limited (formerly Infosys Technologies Limited ) Pursuant to the Clause 41 of the Listing Agreement To The Board of Directors of Infosys Limited We have audited the quarterly financial results of Infosys Limited (‘the Company’) for the quarter ended 30 September 2011 and year to date financial results for the period from 1 April 2011 to 30September 2011, attached herewith, being submitted by the Company pursuant to the requirement of Clause 41 of the Listing Agreement, except for the disclosures regarding ‘Public Shareholding’ and ‘Promoter and Promoter Group Shareholding’ which have been traced from disclosures made by the Management and have not been audited by us. These quarterly financial results as well as the year to date financial results have been prepared on the basis of the interim financial statements, which are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial results based on our audit of such interim financial statements, which have been prepared in accordance with the recognition and measurement principles laid down in Accounting Standard (AS) 25, Interim Financial Reporting, issued pursuant to the Companies (Accounting Standards) Rules, 2006 as per section 211 (3C) of the Companies Act, 1956 and other accounting principles generally accepted in India. We conducted our audit in accordance with auditing standards generally accepted in India. Those Standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial results are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts disclosed as financial results. An audit also includes assessing the accounting principles used and significant estimates made by management. We believe that our audit provides a reasonable basis for our opinion. In our opinion and to the best of our information and according to the explanations given to us, these quarterly financial results as well as the year to date financial results: (i) are presented in accordance with the requirements of Clause 41 of the Listing Agreement in this regard; and (ii) give a true and fair view of the net profit and other financial information for the quarter ended 30 September 2011 as well as the year to date results for the period from 1 April 2011 to 30 September 2011. Further, we also report that we have, on the basis of the books of account and other records and information and explanations given to us by the management, also verified the number of shares as well as percentage of shareholdings in respect of aggregate amount of public shareholdings, as furnished by the Company in terms of Clause 35 of the Listing Agreement and found the same to be correct. for B S R & Co. Chartered Accountants Firm’s registration number: 101248W Natrajh Ramakrishna Partner Membership number: 32815 Bangalore 12 October 2011
